    Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1051 Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


    PRIME INSURANCE COMPANY,                                  MEMORANDUM DECISION AND
                                                            ORDER DISMISSING CASE WITHOUT
               Plaintiff and Counterclaim Defendant,                  PREJUDICE

    v.                                                           Case No. 2:20-cv-00252-RJS-JCB

    GKD MANAGEMENT LP d/b/a A&G                                     Chief Judge Robert J. Shelby
    COMMERCIAL TRUCKING and
    MATTHEW WEBB,                                                Magistrate Judge Jared C. Bennett

               Defendants and Counterclaimants.


           This is a declaratory judgment action brought by an insurer, Plaintiff Prime Insurance

Company, against its insured, Defendant GKD Management d/b/a A&G Commercial Trucking

(GKD) and GKD’s employee Defendant Matthew Webb, to determine its coverage obligations

under a commercial automobile insurance policy and an excess liability policy (collectively,

Policies). Pursuant to the court’s discretionary authority over declaratory judgment actions, it

declines to exercise jurisdiction over this case. Accordingly, Plaintiff Prime Insurance

Company’s (Prime) Complaint1 and Defendants GKD’s and Webb’s (collectively, Defendants)

Counterclaims2 are DISMISSED WITHOUT PREJUDICE, and the pending motions before the

court, a Motion to Vacate Deadlines and Stay Case3 and a Motion to Intervene,4 are DENIED as

moot.




1
    Dkt. 2-1 (Complaint).
2
    Dkt. 3 (GKD’s Counterclaim), Dkt. 8 (Webb’s Counterclaim).
3
    Dkt. 21.
4
 Dkt. 28. The objections Prime filed in response to briefs concerning the Motion to Intervene are also made moot
by this Order. See Dkt 43, Dkt. 47.

                                                        1
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1052 Page 2 of 8




                                                  BACKGROUND

            In June 2019, Webb was transporting a mobile home in Carroll County, Georgia, on

behalf of GKD when he struck a vehicle driven by Anthony Horace Collins, Sr.5 The accident

caused Collins’s death.6 As a result, Collins’s estate, widow, and children (collectively, the

Injured Parties) brought suit in the United States District Court for the Northern District of

Georgia against four defendants (Georgia Action)7: Webb and another individual for negligence,

GKD under a respondeat superior theory, and Prime under Georgia’s direct action statute.8

Prime has defended GKD and Webb in the Georgia Action since it began in September 2019, but

Prime reserved its rights to challenge whether it has a duty to defend or indemnify GKD and

Webb under the Policies.9

            Six months later, on March 12, 2020, Prime filed its Complaint in Utah state court

seeking declaratory judgment.10 Prime filed its Complaint in Utah state court pursuant to the

forum selection clauses in the Policies, which provide that “the jurisdiction of the courts in the

State of Utah . . . shall be the exclusive forum for the resolution of any claims or disputes arising



5
    Dkt. 2-1 (Complaint) ¶ 13.
6
    Id. ¶ 14.
7
    See Dkt. 28-2 (Amended Georgia Complaint).
8
    The Injured Parties specifically allege the following in their First Amended Complaint in the Georgia Action:
            Pursuant to the terms and conditions of its policy of insurance and applicable Georgia law,
            Defendant PRIME Insurance Company is liable to Plaintiffs and responsible for payment of
            damages incurred by or owed to the Plaintiffs as a result of the negligent acts of the Defendants.
            O.C.G.A. § 46-7-12.
Dkt. 28-2 (Amended Georgia Complaint) ¶ 31. Georgia law permits an injured party to directly sue an insurer under
Ga. Code §§ 40-1-112(c) or 40-2-140(d)(4) in derogation of the general rule “that a liability insurer may not be
joined directly as a defendant in an action for damages against its insured.” Daily Underwriters of Am. v. Williams,
841 S.E.2d 135, 138 (Ga. Ct. App. 2020) (citations omitted).
9
  See Dkt. 2-1, Ex. 5 at 3 (“My client is not denying coverage at this time, it merely reserves the right to do so. As
such, it will continue to investigate this claim and provide for your defense in the Collins lawsuit, subject to the
reservations set forth above.”).
10
     See Dkt. 2-1 (Complaint).

                                                            2
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1053 Page 3 of 8




between the parties related to any insurance coverage issues.”11 Although Prime named

Defendants in its Complaint, it did not join the Injured Parties.12 In short, Prime seeks

declaratory judgment that it has no duty to defend or indemnify Defendants from the claims

asserted in the Georgia Action because the Policies exclude coverage for accidents caused by

illegal drugs, and Webb was allegedly under the influence of illegal drugs at the time of the

accident.13 Defendants then removed Prime’s declaratory judgment action to this court14 and

filed their counterclaims against Prime, seeking declaratory judgment that Prime does have a

duty to defend and indemnify Defendants from the claims raised in the Georgia Action.15

            In May 2020, Defendants filed a Motion to Vacate Deadlines and Stay Case (Motion to

Stay), arguing the court should stay this case until the Georgia Action is resolved.16 They assert

that balancing the equities and the factors enumerated in State Farm Fire & Casualty Company

v. Mhoon favor staying this case.17 Prime opposes the Motion to Stay.18

            In July 2020, the Injured Parties filed a Motion to Intervene, arguing they should be

permitted to intervene under Federal Rule of Civil Procedure 24.19 Assuming they are allowed to

intervene, the Injured Parties also ask the court to stay or dismiss this case because the same




11
     Dkt. 2-1, Ex. 1 at 23; Dkt. 2-1, Ex. 2 at 10.
12
     See Dkt. 2-1 (Complaint).
13
  See id. ¶ 32. Prime also asks for a declaration limiting its obligations under an MCS-90 Form to $750,000 and
that GKD is obligated to reimburse Prime for any payments made under the MCS-90 Form. See id.
14
     See Dkt. 2 (Notice of Removal).
15
     See Dkt. 3 (GKD’s Counterclaim) at 10, Dkt. 8 (Webb’s Counterclaim) at 10.
16
     See Dkt. 21.
17
     Dkt. 21 at 7–14 (citing State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 983 (10th Cir. 1994)).
18
     See Dkt. 24.
19
     See Dkt. 28.

                                                           3
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1054 Page 4 of 8




issues are already being litigated in the Georgia Action.20 Prime opposes the Motion to

Intervene, but Defendants filed no response.21

                                              LEGAL STANDARD

            The Declaratory Judgment Act provides that a district court “may declare the rights and

other legal relations of any interested party seeking such declaration.”22 Yet, “the Declaratory

Judgment Act [gives] the federal courts competence to make a declaration of rights; it [does] not

impose a duty to do so.”23

            In the Tenth Circuit, there are “five factors district courts consider in deciding whether to

exercise their discretion to hear and decide claims for declaratory judgment”:

            [1] whether a declaratory action would settle the controversy; [2] whether it would
            serve a useful purpose in clarifying the legal relations at issue; [3] whether the
            declaratory remedy is being used merely for the purpose of procedural fencing or
            to provide an arena for a race to res judicata; [4] whether use of a declaratory action
            would increase friction between our federal and state courts and improperly
            encroach upon state jurisdiction; and [5] whether there is an alternative remedy
            which is better or more effective.24

These “are known as the ‘Mhoon factors’ and no one factor is determinative.”25



20
     See id. at 7–8.
21
     See Dkt. 35.
22
   28 U.S.C. § 2201(a). “Because the Declaratory Judgment Act is procedural in nature, federal law determines
whether or not a district court may properly exercise its discretion to hear a claim for declaratory relief. . . . This is
true, even where, as in this case, a claim for declaratory relief originates in state court and is removed to federal
court. Such a situation does not alter the district court’s unique statutory discretion under the Declaratory Judgment
Act.” Bd. of Cty. Comm’rs. Of Cty. of Marshall v. Cont’l W. Ins. Co., 184 F. Supp. 2d 1117, 1120 (D. Kan. 2001)
(quotation marks and citations omitted).
23
  Mhoon, 31 F.3d at 982 (quotation marks and citations omitted). See Quackenbush v. Allstate Ins. Co., 517 U.S.
706, 718 (1996) (Though we have thus located the power to abstain in the historic discretion exercised by federal
courts ‘sitting in equity,’ we have not treated abstention as a ‘technical rule of equity procedure.’ . . . Rather, we
have recognized that the authority of a federal court to abstain from exercising its jurisdiction extends to all cases in
which the court has discretion to grant or deny relief.”) (citations omitted).
24
  Hatton v. Combs, 793 F. App’x 801, 804 (10th Cir. 2019) (unpublished) (quoting Mhoon, 31 F.3d at 983)
(alterations in original).
25
  Century Sur. Co. v. Roybal, Civ. No. 11-1107 BB/ACT, 2012 WL 13005437, at *2 (D. N.M. Aug. 23, 2012)
(citing United States v. City of Las Cruces, 289 F.3d 1170, 1183 (10th Cir. 2002)).

                                                            4
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1055 Page 5 of 8




                                                      ANALYSIS

           The court applies the Mhoon factors below and concludes they weigh against the court

exercising jurisdiction over this case.

     I.    The First Two Mhoon Factors Weigh Heavily Against the Court Exercising
           Jurisdiction

           The first two Mhoon factors are (1) “whether a declaratory action would settle the

controversy,” and (2) “whether it would serve a useful purpose in clarifying the legal relations at

issue.”26 These factors “focus on the degree of identity between the parties and issues in the state

and federal suits.”27 Under these factors, “[t]he relevant inquiry . . . is whether the claims of all

parties in interest can satisfactorily be adjudicated in the state court proceedings.”28 Generally,

“[w]hen the insurance company is a party in both federal and state court, there is no need for the

declaratory judgment action in federal court because the state court has the capacity to resolve

the entire matter.”29 Indeed, “whether the state court action would necessarily resolve the issues

in the declaratory judgment action” is an “[e]specially relevant” inquiry under these factors.30

           The first two Mhoon factors weigh heavily against the court exercising its jurisdiction

over this case. The Injured Parties sued Webb, another individual, GKD, and Prime in the

Georgia Action, alleging Defendants negligently caused the accident and that Prime is liable for

the damages.31 Under Georgia law, the Injured Parties may sue Prime directly32 to establish



26
     Mhoon, 31 F.3d at 983 (citation omitted).
27
     Bristol W. Ins. Co. v. Salas, 469 F. Supp. 3d 1175, 1177 (D. N.M. 2020) (citation omitted).
28
     Id. at 1178 (quotation marks and citations omitted).
29
     Id. (citing Mhoon, 31 F.3d at 984).
30
  Mid-Continent Cas. Co. v. Village at Deer Creek Homeowners Ass’n, Inc., 685 F.3d 977, 982 n.3 (10th Cir.
2012).
31
     See Dkt. 28-2 (Amended Georgia Complaint).
32
     See Daily Underwriters of Am., 841 S.E.2d at 138.

                                                            5
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1056 Page 6 of 8




insurance coverage.33 Here, Prime seeks a declaration that the Policies do not cover GKD and

Webb for the alleged damages in the Georgia Action.34 Thus, where this case will resolve only

part of the controversy—the coverage issues—the Georgia Action can provide a comprehensive

resolution of the entire controversy. Under these circumstances, it is not useful for the court to

issue a decision on the coverage issues.

 II.        The Third Mhoon Factor Weighs in Favor of the Court Exercising
            Jurisdiction

            The third Mhoon factor is “whether the declaratory remedy is being used merely for the

purpose of procedural fencing or to provide an arena for a race to res judicata.”35 It does not

appear that Prime or Defendants are engaged in procedural fencing or a race to res judicata.

Instead, the plain language in the Policies explains they are governed by Utah law and Utah

courts are “the exclusive forum for the resolution of any claims or disputes arising between the

parties related to any insurance coverage issues.”36 Accordingly, this factor favors the court

exercising jurisdiction over this action, but it is not determinative because the Injured Parties are

not bound by the forum selection clauses in the Policies and may exercise their rights under

Georgia law in the Georgia Action.37




33
   “Coverage must be proved in these actions; if not, no verdict and judgment could be sustained against the
insurer.” Pace v. Nat’l Fire Ins. Co. of Pittsburgh, Civil Action File No. 1:12-CV-3096-MHC, 2015 WL 11199154,
at *5 (N.D. Ga. Feb. 3, 2015) (quoting St. Paul Fire & Marine Ins. Co. v. Fleet Transp. Co., 158 S.E.2d 476, 479
(Ga. Ct. App. 1967)).
34
     See Dkt. 2-1 (Complaint).
35
     Mhoon, 31 F.3d at 983 (quotation marks and citation omitted).
36
     Dkt. 2-1, Ex. 1 at 23; Dkt. 2-1, Ex. 2 at 10.
37
  E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294 (2002) (“It goes without saying that a contract cannot bind a
nonparty.”).

                                                           6
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1057 Page 7 of 8




III.       The Fourth Mhoon Factor Weighs in Favor of the Court Exercising
           Jurisdiction

           The fourth Mhoon factor is “whether use of a declaratory action would increase friction

between our federal and state courts and improperly encroach upon state jurisdiction.”38

Generally, a “state court has an interest in deciding . . . insurance-based contractual questions

and in shaping the doctrine within the state.”39

           No state interest would be vindicated by the court declining to exercise jurisdiction over

this case because the Injured Parties filed the Georgia Action in federal court. That is, if the

court retains jurisdiction over this matter it would not create friction with a state court or

encroach upon state jurisdiction because the Georgia Action is in federal court. Accordingly,

this factor weighs in favor of the court exercising jurisdiction over this action.

IV.        The Fifth Mhoon Factor Weighs Heavily Against the Court Exercising
           Jurisdiction

           The fifth Mhoon factor is “whether there is an alternative remedy which is better or more

effective.”40 This factor weighs heavily against the court exercising jurisdiction over this action

because “this declaratory judgment action is but one single battle in a larger war—a war that can

be resolved in its entirety in [the Georgia Action].”41 Thus, it is more efficient and effective for

the parties’ claims to be addressed as defenses to the Injured Parties’ claims in the Georgia

Action.




38
     Mhoon, 31 F.3d at 983 (citation omitted).
39
     Bristol, 469 F. Supp. 3d at 1179.
40
     Mhoon, 31 F.3d at 983 (citation omitted).
41
     Roybal, 2012 WL 13005437 at *4 (citation omitted).

                                                          7
     Case 2:20-cv-00252-RJS Document 48 Filed 12/28/20 PageID.1058 Page 8 of 8




                                            CONCLUSION

           On balance, the Mhoon factors weigh against the court exercising its jurisdiction over this

declaratory judgment action. Accordingly, Prime’s Complaint,42 GKD’s Counterclaim,43 and

Webb’s Counterclaim44 are DISMISSED WITHOUT PREJUDICE. In the event the Georgia

Action does not resolve all issues raised in those pleadings, the parties may refile their claims.

           SO ORDERED this 28th day of December 2020.

                                                        BY THE COURT:


                                                        _____________________________
                                                        ROBERT J. SHELBY
                                                        United States Chief District Judge




42
     Dkt. 2-1 (Complaint).
43
     Dkt. 3 (GKD’s Counterclaim).
44
     Dkt. 8 (Webb’s Counterclaim).

                                                    8
